      Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 1 of 18 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ADEBISI BELLO, individually,                          )
and on behalf of all others similarly situated,       )
                                                      )
                       Plaintiff,                     )
                                                      )     Case No. 18-cv-8196
       v.                                             )
                                                      )
THE PARC AT JOLIET, LLC,                              )     JURY TRIAL DEMANDED
                                                      )
                       Defendant.                     )


                    COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiff Adebisi Bello (“Bello” or “Plaintiff”), by and through her attorneys, individually

and on behalf of all others similarly situated (the “Class”), brings claims as a Collective Action

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and as a Class

Action pursuant to Rule 23 of the Federal Rules of Civil Procedure and in accordance with Illinois

state wage and hour laws against The Parc at Joliet, LLC (“Parc”), its subsidiaries and affiliates,

concerning their acts and states upon personal belief as to herself and her own acts and, concerning

all other matters, upon information, belief, and the investigation of her attorneys:

                                    NATURE OF THE ACTION

       1.      Plaintiff brings this action to redress Defendant’s violations of the FLSA and the

Illinois Minimum Wage Law, 820 ILCS §§ 105, et seq. (“IMWL”), by knowingly suffering or

permitting employees at Parc to experience interrupted meal breaks without properly tracking

these interruptions or paying overtime wages due for these breaks.
      Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 2 of 18 PageID #:2




                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 29 U.S.C. § 216(b), which

provides that suit under the FLSA “may be maintained against any employer . . . in any Federal or

State court of competent jurisdiction.” This Court also has jurisdiction over this action pursuant to

28 U.S.C. § 1331 because Plaintiff asserts a claim arising under the FLSA.

       3.      This Court has supplemental jurisdiction over Plaintiff’s IMWL claims pursuant to

28 U.S.C. § 1367, because these claims arise from the same occurrences and transactions as

Plaintiff’s FLSA claim (i.e., Defendant’s failure to pay overtime wages for meal break work) and

are so related to this claim as to form part of the same case or controversy.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this District:

Plaintiff resides in this District, Plaintiff worked for Defendant in this District, Plaintiff suffered

the losses at issue in this District, Defendant has significant business contacts in this District,

Defendant is alleged to have engaged in the wrongful conduct at issue in this District, and actions

and omissions giving rise to Plaintiff’s claims occurred in this District.

                                          THE PARTIES

       5.      Plaintiff Adebisi Bello is an adult citizen of the state of Illinois who resides in Will

County. Ms. Bello worked as a full-time Licensed Practical Nurse at the Parc at Joliet facility from

May 2018 to October 30, 2018, logging 40 or more hours (not including the unpaid time claimed

in this action) in certain workweeks. Ms. Bello has submitted an opt-in consent form to join this

lawsuit. See Exhibit A.




                                                  2
      Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 3 of 18 PageID #:3




        6.      Defendant Parc is a limited liability company existing under the laws of the State

of Illinois, with its principal place of business in Joliet, Illinois. Parc is registered with the Illinois

Secretary of State and conducts business in the State of Illinois, including Cook County.

                                      BACKGROUND FACTS

        7.      Defendant maintains written timekeeping and compensation policies for employees

at Parc. Under these policies, Defendant promises, among other things, one unpaid, 30-minute

meal break per shift and to pay overtime premium wages for all overtime hours worked (defined

as time worked over 40 hours in any given workweek). Plaintiff is familiar with these policies

because she worked at Parc and has discussed timekeeping, compensation, meal break, and

overtime issues with her co-workers and managers as part of Defendant’s day-to-day operations.

        8.      In keeping with their common policies and practices, Defendant automatically

deducts 30 minutes from each shift for hourly employees with hands-on patient care

responsibilities, representing their unpaid meal break. Plaintiff is familiar with this automatic

deduction because she has to work 8½ hour shifts to earn her full wages for an 8-hour shift, and

has discussed the automatic meal break deduction with her co-workers and managers as part of

Defendant’s day-to-day operations.

        9.      Defendant maintains common policies at Parc that require employees to provide

excellent patient care at all times. Among other things, these policies require hourly employees

with hands-on patient care responsibilities to prioritize their patient care duties over their ability

to take an uninterrupted meal break. Plaintiff is familiar with these policies because she received

training about the need to place the highest importance on her patient care responsibilities and

because, as part of Defendant’s day-to-day operations, she discussed the routine interruption of




                                                    3
      Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 4 of 18 PageID #:4




her meal breaks as a consequence of her efforts to provide excellent patient care with her co-

workers and managers.

        10.     Defendant regularly maintains staffing levels too low for hourly employees with

hands-on patient care responsibilities to take a full, uninterrupted meal break off their unit. Further,

Defendant does not maintain a dedicated staff of rotating relief workers to free hourly employees

from their patient care duties for the duration of their meal break.

        11.     Defendant does not maintain any policy or procedure that allows or requires hourly

employees to contemporaneously track, record, or report when they experience a meal break that

is interrupted by more than de minimis work (an “interrupted meal break”).

        12.     Defendant does not maintain any policy or procedure that allows or requires hourly

employees to request wages for an interrupted meal break.

        13.     As a result, although interrupted meal breaks are a regular occurrence for hourly

employees with hands-on patient care responsibilities at Parc, these employees do not know they

have any right to claim pay for an interrupted meal break, do not maintain any contemporaneous

records of their interrupted meal breaks, do not claim wages for their interrupted meal breaks and

do not receive any wages for their interrupted meal breaks.

        14.     This situation is exacerbated due to under-staffing, which causes a backlog of

patient visits for each employee. The constant need to visit each patient makes it extremely difficult

for employees to take a full lunch break (if any) each day they are working.

        15.     Defendant also fails to pay employees for their 90-day sign-on bonus, despite

promising to do so.




                                                   4
      Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 5 of 18 PageID #:5




       16.     When an employee is hired at Parc, Defendant promises to pay him or her a $1,500

bonus after 90 days of employment. When Plaintiff began working at Parc, Defendant likewise

promised her a $1,500 bonus after 90 days.

       17.     Despite this promise to pay, Parc did not and does not pay Plaintiff and putative

class members the promised bonus.

                     FACTS RELATING TO THE NAMED PLAINTIFF

       18.     Because of Defendant’s short-staffing practices, the lack of dedicated relief workers

and the constant, unpredictable demands of patient-care, hourly employees with hands-on patient

care responsibilities at Parc rarely receive a full, 30-minute meal break.

       19.     From May 22, 2018 to October 30, 2018, Ms. Bello worked as Licensed Practical

Nurse at Parc Joliet and was typically scheduled to work five days a week from around 10:30pm

until 7am (40 hours plus five 30-minute unpaid meal breaks). Her primary work responsibilities

included: admitting patients, providing patient care, monitoring vital signs, administering

medicine, monitoring blood-work and test results, responding to emergency calls and security

alarms, communicating with doctors and other hospital employees, providing information and

guidance to patients’ families, and completing paperwork relating to her patients’ condition and

treatment, among other things.

       20.     At Parc, the combination of patient census, patient acuity, staffing levels (including

the lack of dedicated relief workers) and the urgent and unpredictable nature of hands-on patient

care work did not typically permit Plaintiff to leave her unit for a meal break, much less take a full,

30-minute meal break free from work.

       21.     From May 22, 2018 to October 30, 2018, Ms. Bello missed her meal break virtually

every work day. On these days, she ate on the run, either between work-related tasks, or while




                                                  5
      Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 6 of 18 PageID #:6




charting and manning the phones. Defendant never told Ms. Bello she could record an interrupted

meal break as work time or claim pay for an interrupted meal break. Nor did Defendant ever

provide Ms. Bello with any procedure to record or claim pay for her interrupted meal breaks. As a

result, Ms. Bello did not claim wages for any of her interrupted meal breaks and did not receive

any wages for her interrupted meal breaks.

        22.    Despite their extensive, regular knowledge of patient census, patient acuity and

staffing levels, Defendant never freed Plaintiff from the need to perform meal break work, gave

Plaintiff adequate coverage or relief so she could take full meal breaks, trained Plaintiff about her

entitlement to claim wages for interrupted meal breaks, implemented any procedure to reliably

track Plaintiff’s interrupted meal breaks, or implemented any procedure to ensure Plaintiff was

paid all wages owed for her interrupted meal breaks. As a result, Defendant has not paid Plaintiff

for any of her interrupted meal breaks.

        23.    Plaintiff and Defendant entered into an agreement when Plaintiff was hired,

whereby Defendant was to provide Plaintiff with a $1,500 bonus after 90 days of employment.

        24.    However, as of this Complaint’s filing date, Defendant has only paid Plaintiff $500

of the $1,500 bonus it promised to Plaintiff; Defendant failed to pay the remaining $1,000 to

Plaintiff.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

        25.    Plaintiff brings her FLSA claim on an opt-in, collective basis pursuant to 29 U.S.C.

§ 216(b) for herself and all Parc employees with hands-on patient care responsibilities who have

worked on a full-time hourly basis in any workweek during the maximum limitations period (the

“FLSA Collective”). Plaintiffs reserve the right to amend this definition as necessary.




                                                 6
      Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 7 of 18 PageID #:7




        26.    Plaintiff is a member of the FLSA Collective because she has worked as a full-time

hourly employee with hands-on patient care responsibilities at Parc throughout the maximum

limitations period.

        27.    Although Plaintiff and the FLSA Collective may have worked in different units and

had different job titles or managers, this action may be properly maintained on a collective basis

because, among other things:

               a.     Plaintiff and the FLSA Collective all worked in the same facility;

               b.     Plaintiff and the FLSA Collective were subject to and required to
                      comply with the common policies and practices at issue in this case;

               c.     Plaintiff and the FLSA Collective received common training
                      relating to the matters at issue in this case, including a common lack
                      of training about recording or requesting pay for interrupted meal
                      breaks;

               d.     Defendant maintained common timekeeping systems and policies
                      with respect to Plaintiff and the FLSA Collective;

               e.     Defendant had exclusive responsibility for maintaining accurate
                      records tracking the hours Plaintiff and the FLSA Collective worked
                      and the wages they received, see 29 C.F.R. §516.2(a)(7); and

               f.     Defendant maintained common payroll systems and policies with
                      respect to Plaintiff and the FLSA Collective that did not cause or
                      require wages to be properly paid for all interrupted meal breaks.

        28.     Plaintiff and the FLSA Collective do not meet any test for exemption under the

FLSA.

        29.    Plaintiff estimates that the FLSA Collective, including both current and former

employees over the relevant period, may include several hundred people. The precise number of

FLSA Collective members is available from Defendant’s personnel, scheduling, time and payroll




                                                7
      Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 8 of 18 PageID #:8




records, and from input received from the collective group members as part of the notice and “opt-

in” process provided by 29 U.S.C. §216(b).

                        ILLINOIS CLASS ACTION ALLEGATIONS

       30.     Plaintiff brings her IMWL claim on an opt-out, class action basis pursuant to Fed.

R. Civ. P. 23 for herself and all Illinois residents who have worked in a position with hands-on

patient care responsibilities at Parc on a full-time (FTE 0.8 or over) hourly basis in any workweek

during the maximum limitations period without receiving overtime wages due for all overtime

hours they worked (the “Illinois Class”). Plaintiff reserves the right to amend this definition as

necessary.

       31.     Plaintiff is a member of the Illinois Class because she is an Illinois resident who

has worked as a full-time hourly employee with hands-on patient care responsibilities at Parc

throughout the maximum limitations period.

       32.     Class treatment of Plaintiff’s IMWL claim is appropriate because the Illinois Class

satisfies the requirements of Fed. R. Civ. P. 23.

       33.     The Illinois Class is so numerous that joinder of all its members would be

impracticable. Parc has at least several hundred employees who fit the Illinois Class definition,

meaning that joining all of their claims would be impracticable.

       34.     Plaintiff’s claims are typical of the claims belonging to the Illinois Class. Plaintiff

is similarly-situated to the Illinois Class because they worked at Parc under the common policies

and procedures identified above, and were denied legally-required wages for interrupted meal

breaks as a result of Defendant’s common course of wrongful conduct.

       35.     There are material questions of law or fact common to the members of the Illinois

Class because, as discussed throughout this filing, Defendant engaged in a common course of




                                                    8
      Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 9 of 18 PageID #:9




conduct that violated their legal rights. Any individual questions Plaintiff’s claims present will be

far less central to this litigation than the numerous common questions of law and fact, including:

               a.      whether Plaintiff and the Illinois Class were subject to materially-
                       identical timekeeping and compensation policies that promise
                       hourly employees one unpaid, 30-minute meal break per shift;

               b.      whether Plaintiff and the Illinois Class were subject to materially-
                       identical timekeeping and compensation policies that promise
                       hourly employees overtime premium wages will be paid for all
                       overtime hours worked;

               c.      whether Plaintiff and the Illinois Class were subject to materially-
                       identical policies requiring employees to provide excellent patient
                       care at all times and/or prioritize their patient care duties over their
                       ability to take an uninterrupted meal break;

               d.      whether Defendant provided the Illinois Class with any training
                       about requesting wages for an interrupted meal break;

               e.      whether Defendant maintains any policies allowing the Illinois
                       Class to request wages for an interrupted meal break;

               f.      whether Defendant required or permitted the Illinois Class to track
                       their interrupted meal breaks or claim wages for interrupted meal
                       breaks;

               g.      whether Defendant denied Plaintiff and the Illinois Class overtime
                       premium wages owed under the IMWL; and

               h.      whether Defendant should be required to pay compensatory
                       damages, liquidated damages and/or attorneys’ fees and costs, or
                       enjoined from continuing the wage and hour violations alleged in
                       this Complaint.

       36.     Plaintiff will fairly and adequately assert and protect the interests of the Illinois

Class because there is no apparent conflict of interest between Plaintiff and the Illinois Class;

Plaintiff’s counsel has successfully prosecuted many complex class actions, including state-law

wage and hour class actions, and will adequately prosecute these claims; and Plaintiff has adequate



                                                  9
    Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 10 of 18 PageID #:10




financial resources to assure that the interests of the Illinois Class will not be harmed because their

counsel has agreed to advance the costs and expenses of litigation on the Class’ behalf contingent

upon the outcome of this litigation consistent with Ill. R. Prof. Conduct 1.8(e)(1).

        37.     Allowing this action to proceed as a class action will provide a fair and efficient

method for adjudication of the issues presented by this controversy because issues common to the

Illinois Class predominate over any questions affecting only individual members; no difficulties

are likely to be encountered in the management of this litigation as a class action; and the claims

addressed in this Complaint are not too small to justify the expenses of class-wide litigation, nor

are they likely to be so substantial as to require the litigation of individual claims.

        38.     Allowing Plaintiff’s IMWL claim to proceed as a class action will be superior to

requiring the individual adjudication of each Illinois Class member’s claim, since requiring several

hundred hourly-paid employees to file and litigate individual wage claims will place an undue

burden on the Illinois Class members, Defendant, and the Courts. Class action treatment will allow

a large number of similarly-situated persons to prosecute their common claims in a single forum

simultaneously, efficiently and without the unnecessary duplication of effort and expenses if these

claims were brought individually. Moreover, as the damages suffered by each Illinois Class

member are relatively small, the expenses and burdens associated with individual litigation would

make it prohibitively impractical for them to bring individual claims. Further, the presentation of

separate actions by individual Illinois Class members could create a risk for inconsistent and

varying adjudications, establish incompatible standards of conduct for Defendant and/or

substantially impair or impede the ability of the Illinois Class members to protect their interests.




                                                  10
    Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 11 of 18 PageID #:11




       39.      Allowing Plaintiff’s claims to proceed in a class action setting is also appropriate

because Illinois’s wage laws expressly permit private class action lawsuits to recover unpaid

regular and overtime wages.

                                          COUNT I
                                  VIOLATION OF THE FLSA
                                    Unpaid Overtime Wages

       40.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       41.      Defendant is an “employer” as defined by 29 U.S.C. § 203(d).

       42.      Plaintiff and the FLSA Collective are “employees” as defined by 29 U.S.C. §

203(e)(1) and are not exempt from the FLSA’s protections for any reason.

       43.      The wages Defendant pays to Plaintiff and the FLSA Collective are “wages” as

defined by 29 U.S.C. § 203(m).

       44.      Defendant is an “enterprise engaged in commerce” within the meaning of 29 U.S.C.

§ 203(s)(1)(A).

       45.      29 U.S.C. § 216(b) expressly allows private Plaintiff to bring collective actions to

enforce employers’ failure to comply with the FLSA’s requirements.

       46.      Throughout the relevant period, Defendant has been obligated to comply with the

FLSA’s requirements, Plaintiff and the FLSA Collective members have been covered employees

entitled to the FLSA’s protections, and Plaintiff and the FLSA Collective members have not been

exempt from receiving wages required by the FLSA for any reason.

       47.      29 U.S.C. § 207(a)(1) requires employers to pay their employees an overtime rate,

equal to at least one and one-half times their regular rate of pay, for all hours worked in excess of

40 hours per week.



                                                 11
    Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 12 of 18 PageID #:12




       48.     The FLSA does not specifically define the term “work”, but the Department of

Labor has promulgated regulations containing “Principles for Determination of Hours Worked” to

inform this issue. See 29 C.F.R. §§ 785.11-785.13. These Principles plainly state that any work an

employer “suffers or permits” to be performed at the job site (like Plaintiff’s meal break work)

must be counted as hours worked when the employer “knows or has reason to believe” the work

is being performed. Id.

       49.     Defendant maintains a written policy promising Plaintiff and the FLSA Collective

one 30-minute unpaid meal break per shift. Having made this promise, Defendant was obligated

to ensure either that Plaintiff and the FLSA Collective were completely relieved from all work-

related duties during their unpaid meal break, or that they accurately tracked and recorded both

their missed and interrupted meal breaks and received all overtime wages due for all missed and

interrupted meal breaks.

       50.     Defendant requires Plaintiff and the FLSA Collective to prioritize their work-

related responsibilities over their entitlement to an uninterrupted meal break.

       51.     Defendant does not require Plaintiff and the FLSA Collective to “clock-out” before

starting their meal break, “clock-in” after their meal break, or create any contemporaneous record

of the amount of uninterrupted, work-free time they have during any given meal break.

       52.     Defendant does not maintain adequate staffing levels or provide dedicated relief

workers to ensure Plaintiff and the FLSA Collective are completely relieved from work-related

duties during their entire unpaid meal break.

       53.     Defendant does not maintain any policy or procedure requiring Plaintiff and the

FLSA Collective to track or report their interrupted meal breaks or any policy or procedure

allowing Plaintiff and the FLSA Collective to request wages for an interrupted meal break.




                                                12
    Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 13 of 18 PageID #:13




       54.     Defendant does not adequately inform Plaintiff and the FLSA Collective about their

entitlement to seek wages for interrupted meal breaks.

       55.     Defendant regularly suffers or permits Plaintiff and the FLSA Collective to perform

more than de minimis work during their 30-minute unpaid meal breaks.

       56.     Defendant knows that Plaintiff and the FLSA Collective regularly experience

interrupted meal breaks because: Defendant maintains policies, practices and procedures that

require Plaintiff and the FLSA Collective to prioritize their patient care duties over their ability to

take an uninterrupted meal break; Defendant has ready access to staffing, patient census and patient

acuity information suggesting Plaintiff and the FLSA Collective are regularly unable to leave their

units to take a full meal break; Defendant’s managers assign, oversee, or are responsible for the

work Plaintiff and the FLSA Collective do during meal breaks; Plaintiff and the FLSA Collective

routinely perform meal break work in plain sight on Defendant’s premises; Plaintiff and the FLSA

Collective perform work (such as administering medication or completing electronic forms) that

creates a readily-available time record during meal periods; and Plaintiff and the FLSA Collective

have regularly spoken to their managers and supervisors about issues relating to short staffing and

meal break work.

       57.     Despite having both actual and constructive knowledge that Plaintiff and the FLSA

Collective routinely experience interrupted meal breaks, Defendant has not taken any steps to

accurately track their meal break work time, or pay the wages owed for this time.

       58.     By engaging in this conduct, Defendant has acted with willful and/or reckless

disregard for the FLSA Collective members’ rights under the FLSA.

       59.     Plaintiff and the FLSA Collective have been harmed as a direct and proximate result

of Defendant’s unlawful conduct, because Defendant regularly and consistently deprives Plaintiff




                                                  13
    Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 14 of 18 PageID #:14




and the FLSA Collective of overtime wages owed for meal break work they perform in workweeks

of 40 hours or more.

       60.      For all the reasons stated above, Plaintiff and the FLSA Collective are similarly

situated individuals within the meaning of the FLSA, 29 U.S.C. §216(b).

                                          COUNT II
                                  VIOLATION OF THE IMWL
                                    Unpaid Overtime Wages

       61.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       62.      Defendant is an “employer” and Illinois Plaintiffs are “employees” under the

IMWL, 820 ILCS § 105 et seq.

       63.      Plaintiff is seeking to recover “wages” as that term is defined by the IMWL.

       64.      Plaintiff and the Illinois Class are employees entitled to the IMWL’s protections,

and, during the relevant period, were not exempt from receiving wages payable under the IMWL

or its enabling Regulations for any reason.

       65.      Section 105/4(a) of the IMWL requires employers to pay employees one and one-

half times their regular rate for all hours worked over forty (40) per work week. Section 105/12 of

the IMWL provides that employers who violate the provisions of this act are liable to affected

employees for unpaid wages, costs, attorneys’ fees, damages of 2% of the amount of any such

underpayment for each month following the date of underpayments, and other appropriate relief.

       66.      Defendant violated the IMWL, 820 ILCS § 105 et seq., by regularly and repeatedly

failing to properly pay overtime pay to Illinois Plaintiffs.

       67.      There is no language in the IMWL, no exception to the IMWL or its enabling

Regulations, or any applicable provision elsewhere in Illinois law that permits Defendant to avoid




                                                  14
    Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 15 of 18 PageID #:15




paying Plaintiff and the Illinois Class for their overtime work, so Defendant has no good faith

justification or defense for failing to pay Plaintiff and the Illinois Class members all wages

mandated by the IMWL.

       68.     Defendant’s failure to pay Plaintiff and the Illinois Class all wages owed for their

meal break work violates the IMWL and has caused them to suffer economic harm.

       69.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and the

Illinois Class have suffered and will continue to suffer lost wages and other damages.

                                        COUNT III
                                VIOLATION OF THE IWPCA
                                   Failure to Pay Wages

       70.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       71.     At all times material, Plaintiff was Defendant’s “employee” as defined by the

IWPCA, 820 ILCS 115/2.

       72.     At all times material, Defendant was a corporation that paid compensation owed

to employees and was thus an “employer” as defined by the IWPCA, 820 ILCS 115/2.

       73.     Plaintiff and Defendant entered into an agreement which is a valid and enforceable

“contract or employment agreement” as defined by the IWPCA (“Employment Agreement”).

       74.     Pursuant to Plaintiff and Defendant’s agreement, Defendant was to provide

Plaintiff with a $1,500 bonus after 90 days of employment.

       75.     The IWPCA requires employers to pay employees all wages earned by an employee

during a semi-monthly or bi-weekly pay period no later than 21 days after the end of the pay period

in which such wages were earned. 820 ILCS 115/4.




                                                 15
    Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 16 of 18 PageID #:16




       76.     The IWPCA also requires employers to pay the final compensation of separated

employees in full, at the time of separation, if possible, but in no case later than the next regularly

scheduled payday for such employee. 820 ILCS 115/2; 820 ILCS 115/5.

       77.     As of this Complaint’s filing date, Defendant has only paid Plaintiff $500 of the

$1,500 bonus it promised to Plaintiff; Defendant failed to pay the remaining $1,000 to Plaintiff.

       78.     Defendant’s failure to pay Plaintiff pursuant to the terms of the parties’ agreement

constitutes a violation of the IWPCA.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays for an Order:

               a.      Certifying this matter to proceed as a collective action with respect
                       to Count I and as a class action with respect to Count II;

               b.      Approving Plaintiff as an adequate Class representative;

               c.      Appointing Stephan Zouras, LLP to serve as Class Counsel;

               d.      Finding Defendant willfully violated the applicable provisions of the
                       FLSA and IMWL by failing to pay all required overtime wages to
                       Plaintiff and the FLSA Collective and Illinois Class members;

               e.      Granting judgment in favor of Plaintiff and the FLSA Collective and
                       Illinois Class members against Defendant on Counts I and II;

               f.      Granting judgment in favor of Plaintiff on Count III;

               g.      Awarding all available compensatory damages in amounts to be
                       determined;

               h.      Awarding all available liquidated damages in amounts to be
                       determined;

               i.      Awarding pre-judgment interest on all compensatory damages due;

               j.      Awarding a reasonable attorney’s fee and reimbursement of all costs
                       and expenses incurred in litigating this action;

               k.      Awarding      equitable   and    injunctive   relief   precluding   the



                                                  16
   Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 17 of 18 PageID #:17




                     continuation of policies and practices pled in this Complaint;

             l.      Awarding any further relief the Court deems just, necessary and
                     proper; and

             m.      Maintaining jurisdiction over this action to ensure Defendant’s
                     compliance with the foregoing.
                                      JURY DEMAND

      Plaintiff hereby demands a trial by jury in the above-captioned matter.

Date: December 13, 2018                            Respectfully Submitted,

                                                   /s/ Haley R. Jenkins
                                                   Ryan F. Stephan
                                                   Haley R. Jenkins
                                                   STEPHAN ZOURAS, LLP
                                                   100 N. Riverside Plaza
                                                   Suite 2150
                                                   Chicago, Illinois 60606
                                                   312.233.1550
                                                   312.233.1560 f
                                                   rstephan@stephanzouras.com
                                                   hjenkins@stephanzouras.com




                                              17
    Case: 1:18-cv-08196 Document #: 1 Filed: 12/13/18 Page 18 of 18 PageID #:18




                                 CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on December 13, 2018, I filed the attached with the

Clerk of the Court using the electronic filing system which will send such filing to all attorneys

of record.




                                                                /s/ Haley R. Jenkins




                                                18
